Case: 22-1566   Document: 30     Page: 1   Filed: 06/01/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    LASHIFY, INC.,
                      Appellant

                            v.

      INTERNATIONAL TRADE COMMISSION,
                  Appellee

 QINGDAO HOLLYREN COSMETICS CO., LTD, dba
    Hollyren, QINGDAO XIZI INTERNATIONAL
  TRADING CO., LTD, dba Xizi Lashes, QIANGDAO
     LASHBEAUTY COSMETIC CO., LTD, dba
 Worldbeauty, KISS NAIL PRODUCTS, INC., ULTA
    SALON, COSMETICS & FRAGRANCE, INC.,
 WALMART, INC., CVS PHARMACY, INC., ARTEMIS
   FAMILY BEGINNINGS, INC., dba Lilac Street,
                  ALICIA ZENG,
                     Intervenors
               ______________________

                       2022-1566
                 ______________________

    Appeal from the United States International Trade
 Commission in Investigation No. 337-TA-1226.
                 ______________________

                     ON MOTION
                 ______________________
Case: 22-1566     Document: 30      Page: 2     Filed: 06/01/2022




 2                                            LASHIFY, INC.   v. ITC



     Before LOURIE, TARANTO, and HUGHES, Circuit Judges.
 PER CURIAM.
                          ORDER
     Appellee International Trade Commission moves to
 dismiss Appeal No. 2022-1566 as premature. ECF No. 21.
 Lashify, Inc. opposes dismissal and requests instead that
 the appeal be held in abeyance. ECF No. 26.
     Lashify filed a notice of appeal seeking review of the
 Commission’s decision not to review certain non-infringe-
 ment findings regarding U.S. Patent No. 10,721,984. ECF
 No. 1-2 at 2. But even Lashify’s notice characterized the
 Commission’s decision as not “final” for purposes of judicial
 review under Tessera, Inc. v. ITC, 646 F.3d 1357, 1367–69
 (Fed. Cir. 2011) (citing 19 U.S.C. § 1337(c)), based on the
 Commission’s pending consideration of certain other issues
 in the investigation. ECF No. 1-2 at 4. We agree with the
 parties that, under the circumstances of this case, we lack
 jurisdiction over Lashify’s appeal because there has been
 no final determination. Having considered the parties’ ar-
 guments, the court determines that dismissal (rather than
 a stay) is appropriate in this case, see, e.g., A & J Mfg., LLC
 v. ITC, 584 F. App’x 933 (Fed. Cir. 2014), but the court will
 allow Lashify to reinstate its appeal if, within 60 days of
 the entry of this order, it appeals from a final determina-
 tion.
      Accordingly,
      IT IS ORDERED THAT:
Case: 22-1566        Document: 30   Page: 3    Filed: 06/01/2022




 LASHIFY, INC.   v. ITC                                       3



      (1) The appeal is dismissed for lack of jurisdiction, sub-
 ject, however, to reinstatement under the same docket
 number without payment of any additional filing fee if,
 within 60 days of the entry of this order, Lashify appeals
 from the entry of a final determination. The mandate shall
 issue simultaneously with this order.
     (2) Each party shall bear its own costs.
                                     FOR THE COURT

 June 1, 2022                         /s/ Peter R. Marksteiner
     Date                             Peter R. Marksteiner
                                      Clerk of Court

 ISSUED AS A MANDATE: June 1, 2022